Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Upon further consideration restriction requirement is withdrawn.  Pending claims 1-35 are examined together.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Base claim formula 

    PNG
    media_image1.png
    117
    169
    media_image1.png
    Greyscale

The valency of B and N in the above formula contradicts what are generally accepted in art, that is N and B are limited to valency (combining/bonding capacity) of three each, UNLESS, they are either covalently or coordinately linked to other atoms, which would necessitate indication as such.  For example, a tetravalent N would carry a +ve charge.  
Therefore the compound formula I of claim 1 vaguely pictured.  
The presentation of the two critical components namely general formula (1) and ‘delayed fluorescent compound’ (see claim 2) in the claims is confusing as to which is which.  See the placement of the two formulae are shown below: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

On top of this is the vague manner the variables of the formula of claim 2 (delayed fluorescent compound) are defined.  While L1 is defined with art recognized terms ‘bond’ or  ‘phenylene’ (that is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
, ostensibly unsubstituted), A1 and A2 are defined with the functional language ‘electron-donating’ and ‘electron-accepting’ moieties such that the structural make-up of these is vague.  Some examples are found in the specification, for example at page 17 last paragraph onto page 18.  Examples are not explicit definition.
Claim 13 is drawn to formula (14), but it is unclear why 
    PNG
    media_image4.png
    21
    151
    media_image4.png
    Greyscale
 is found as part of the claim. 
The claim 18 is drawn to pictured specific compound structures, but includes a formula 9.
Similar issue exists for claims 23 drawn to formula (15) but has 
    PNG
    media_image5.png
    17
    158
    media_image5.png
    Greyscale
 and for 26 drawn to formula (16) but has 
    PNG
    media_image6.png
    15
    158
    media_image6.png
    Greyscale
.
Dependent claims do not solve the problem of the base claim.  As such these are rejected as well.  
Note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.   In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Also see, In re Zletz, 13 USPQ2d 1320, 1322. “An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous.”  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-35 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for few compounds making up the emissive layer of the claimed light-element, does not reasonably provide enablement for the large number of possibilities claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the relevant factual considerations.
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art.  
All the factors have been considered with regard to the claims, with the most relevant factors discussed below:  
The claims are ultimately drawn to compounds of formula I and formula 2.  These formulae are defined with large number of substituents layered on top of substituents encompassing wide variety and number of conceivable structures that finds little support in the specification.  These substituents and thus the combination of these compounds, are as acknowledged by the applicant (see for example, Tables on page 194-195), anticipated to greatly influence optical properties when used in light-emitting elements.    
Guidance, direction and working examples on how to make formulae 1 and 2 compounds is limited as predicated on citation provided (see below).
A survey of the specification indicates that, for example, the disclosure is limited to R8 = R9 = F.  The specification just not teach how to make any of (partial structure)

    PNG
    media_image7.png
    69
    133
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

for R8 and R9 other than R8  and R9 both are one and the same of one of the halogens, namely F.  
This is consistent with the disclosure on how to make recited formula 1 compounds, as noted at page 71 last paragraph onwards [0129]-130]:  The cited Burghart and Kollmannsberger (respectively) teaching cited as guidance are limited to, not only R8 and R9 as both being F.  These references also limit the possibilities of R1 to R7 as explained below.  Consider the disclosed chemistry specification pages 72-73.  The compound (9) at page 72 is the intermediate (6) (Burghart at page 7814, column A).  The chemistry for making this compound would at once raise compatibility issues respect to many functional groups recited for R1-R6.  Boronic acid Pd catalyzed coupling reaction (see Burghart at page 7814 Scheme 1 (2 to 3)), eliminates possibilities such as halogen, alkyne among other groups for R1-R7, because such groups are known to participate in Pd catalyzed reactions (Pd insertion into C-halogen bond for example). See Adamo,  JACS. 2006, 128, 6829-6836  for this text book chemistry knowledge.  Similarly disclosure with respect to large number R1-R6 and R8-R9, limited for X=N of formula 1 compounds.  These are only examples of functional group incompatibilities in the chemistry provided in the specification for how to make.  Similar arguments can be for the compounds (of claim 2) recited with functional linkage.  Unpredictability in the organic chemical art is taught in Dorwald  who states that, “…even structurally simple compounds often turn out not to be so easy to make as initially thought. ……. the outcome of organic reactions is highly dependent on all structural features of a given starting material, and unexpected products may readily be formed. [8].…..”  Dorwald F. A. Side Reactions in Organic Synthesis, 2005, Wiley: VCH, Weinheim pg. IX of Preface pg. 1-15.
Examiner acknowledges that many issued patents exist with the formula 1 compound in claims with same limitations. However the position taken here is the disclosure is limited for reasons explained above.  While claims could have inoperable elements’ but the question is how much.  In this case very few compounds, if any, of formula 1 with reactive functionalities such as amino, OH etc. are shown disclosed in the specification.
There is no structural guidance disclosed in the specification to guide one of skill in the art to choose from the plethora possibilities of R1-R9 or what combination of R1-R9 would provide from the plethora of possibilities recited.  
As per specification comparative Examples Table 2, all compounds providing for ‘high color-purity’ is  obtained with compounds of formula I having plane of symmetry, with the plane containing B and X.  Specification at page 147 [0260], teaches specific combination of the critical compounds of formulae 1 and 2.  But what are these specific compounds are is unclear from the limited working examples, see [0346]-[0352].  

There is a substantial gap between what is taught in the specification and what is being claimed.   For these reasons, one skilled in the art would be faced with undue amount of research.  The specification lacks disclosure sufficient to make and use the invention, in predictable manner, commensurate with the scope of the claims.  

MPEP 2164.01(a) states,  “A conclusion of Iack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  ln re Wright, 999 F.2d 1557,1562, 27 USPQ 2d 1510, 1513 (Fed. Cir. 1993).'' That conclusion is clearly justified here.  Thus, undue experimentation would be required to make and use Applicants' invention.  

Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.  (emphasis added).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara WO 2016/056559 (‘559), Ogiwara US 20160190469 (‘469), NAKANOTANI, Nakantotani  "High-efficiency organic light-emitting diodes with fluorescent emitters"., NATURE COMMUNICATIONS, 30 May 2014, pp. 1-7 (Nakantotani ) and Semiconductor Energy Lab JP 2017-022378 (‘378).  All these are found in the file-wrapper and thus are provided. 

‘559 Abstract
An organic electroluminescent element including a positive electrode, a light-emitting layer, and a negative electrode. The light-emitting layer contains a first compound and a second compound. The first compound is a delayed-fluorescence-emitting compound. The second compound is represented by general formula (2) below. X is a carbon atom bonded to Y or a nitrogen atom. Y is a hydrogen atom or a substituent. R21-R26 are each independently a hydrogen atom or a substituent. Z21 and Z22 are each independently selected from the group consisting of a halogen atom, a substituted or unsubstituted aryl group, a substituted or unsubstituted alkoxy group, and a substituted or unsubstituted aryloxy group. 
‘559 
    PNG
    media_image9.png
    24
    56
    media_image9.png
    Greyscale

		
    PNG
    media_image10.png
    345
    395
    media_image10.png
    Greyscale

Claims 1-2 
‘559 (for example, example 1 in paragraph [0253]) describes a light-emitting element having a plurality of organic layers including a luminescent layer, said organic layers being located between an anode (ITO transparent electrode) and a cathode (electron injecting electrode), said light-emitting element emitting light by means of electrical energy, wherein the luminescent layer includes a compound "D-1" (paragraph
[0241]) and a delayed fluorescent compound "H-1" (paragraphs [0241] and [0249]).
Compound "D-1" and compound "H-1" respectively correspond to the "compound represented by general formula (1)" and the "compound represented by general
formula (2)" in Claims 1-2.
‘469 Abstract: 
An organic electroluminescence device includes an anode, an emitting layer and a cathode, in which the emitting layer includes a first compound and a second compound. The first compound is a delayed-fluorescent compound. The second compound is represented by a formula (2) below, in which X is a nitrogen atom or a carbon atom bonded to Y; R.sub.21 to R.sub.26 are each independently a hydrogen atom or a substituent; Z.sub.21 and Z.sub.22 are each independently selected from the group consisting of a halogen atom, a substituted or unsubstituted aryl group, a substituted or unsubstituted alkoxy group, and a substituted or unsubstituted aryloxy group.
‘469 Fig 1
    PNG
    media_image11.png
    539
    672
    media_image11.png
    Greyscale

‘469 (paragraphs [0172] and [0182], table 3, and comparatives 2 and 5) describes a light-emitting element having a plurality of organic layers including a
luminescent layer, said organic layers being located  between an anode (ITO transparent electrode) and a cathode (electron injecting electrode), said lightemitting
element emitting light by means of electrical energy, wherein the luminescent layer includes a compound "D-3" (paragraph [0159]) and a delayed fluorescent compound "H-1" or "H-2" (paragraphs [0157] and [0159]) Compound "D-3" and compounds "H-1 and H-2" respectively correspond to the "compound represented by general formula (1)" and the "compound represented by general formula (2)" in Claims 1-2.


Claims 3-4 
‘559 (examples 1-3) and ‘469 (comparatives 2 and 5) indicate that the main peak wavelength of an organic EL element is 518-519 nm. In addition, when it is considered that compounds "D-1" and "D-3" and compounds "H-1" and "H-2" used in documents 1 and 2 have similar structures to the compounds used in the examples of the present application, it is highly probable that the fluorescence and the half-value width in the inventions disclosed in documents 1 and 2 are within the range of Claims 3-4.

Claim 5 
In the invention disclosed in ‘559, it is not found that there would be any particular difficulty in configuring a top emission type light-emitting element by
using arbitrary materials from among the materials included as examples in paragraphs [0159] and [0166] of ‘559 as the materials of the anode and the cathode.

Claim 6 
Nakantotani   (page 3, lower left column, lines 4 to 6), which indicates reference techniques, suggests that the overlap between the absorption spectrum of a dopant
and the fluorescence spectrum of an assistant dopant contributes to the delivery efficiency of singlet excitons. When the above-mentioned disclosure is taken into consideration, it is highly probable that the "compound represented by general formula (1)" and the "compound represented by general formula (2)" in either of the inventions described in documents 1 and 2 satisfy the equation set forth in claim 6.  

Claim 7 
In example 2 of ‘559, in the light-emitting layer, the content of compound "D-1", which is represented by general formula (1), is 1 mass%, and the content of compound "H-1", which is represented by general formula (2), is 50 mass%.
In comparative example 2 of ‘469, in the light-emitting layer, the content of compound "D-3", which is represented by general formula (1), is 1 mass%,
and the content of compound "H-1", which is represented by general formula (2), is 50 mass%.

Claims 8-9 
Compound "H-1" of the inventions described in documents 1 and 2 corresponds to the compound represented by general formula (3) in which Y1 is a single bond, and
the compound represented by general formula (4) in which the ring a is a benzene ring.

Claims 10-12 
Compound "H-1" of the inventions described in documents 1 and 2 corresponds to a compound in which A2 in general formula (2) is a structure represented by general formula (6).

Claims 13-20 
‘559 (paragraph [0037]) describes using reference compound Dl as a matrix material. 

    PNG
    media_image12.png
    311
    625
    media_image12.png
    Greyscale

Reference compound Dl corresponds to a compound in which, in general formula (14) of claims 13-17, L4 is coupled at the R56 and R60 positions, L4 is a single bond, Ar 6 is an unsubstituted phenyl group, and Ar7 is a substituted phenyl group.
Further, a person skilled in the art could easily conceive of adopting a configuration such as those of Claims 13-17 by adopting reference compound Dl in the invention disclosed in ‘559 in accordance with the above-mentioned disclosure of ‘559.  In claim 18, Ar6 and Ar7 are drawn to aryl routinely used in the art on the periphery of the invariable structural moieties. For example see pages 19-56 of ‘559.  

Claims 21-22 
‘378 (paragraph [0598] and table 1, etc.) describes using BPAFLP as a compound included in a hole transport layer, and BPAFLP corresponds to the monoamine  compound having a spirofluorene skeleton of Claims 21-22. This being the case, a person skilled in the art could easily conceive of adopting a
configuration such as those of Claims 21-22 by adopting a hole transport layer including said compound in the invention disclosed in ‘559 in
accordance with the above-mentioned disclosure of ‘378.  

Claims 23-24
Nakantotani   (fig. 4 and page 6, right column, lines 24 and 25) describes using 2,4,6-tris(biphenyl-3-yl)- 1,3,5-triazine (T2T) as a compound included in an electron transport layer, and T2T corresponds to the compound represented by general formula (15) set forth in claims 23-24. This being the case, a person skilled in the art could easily conceive of adopting a configuration such as those of Claims 23-24 by adopting an electron transport layer including said compound in the invention disclosed in ‘559 in accordance with the above-mentioned disclosure of Nakantotani  .

Claims 25-27 
‘559 (paragraph [0163]) describes bathophenanthroline and bathocuproine as the compound included in an electron transport layer, and bathophenanthroline and bathocuproine correspond to the  compound represented by general formula (16) set forth in claim 26. A person skilled in the art could easily conceive of adopting a configuration such as those of Claims 25-26 by adopting an electron
transport layer including a compound having a phenanthroline skeleton in the invention disclosed in ‘559 in accordance with the above-mentioned disclosure of ‘559.  Claim 27 is drawn to number of repeating units used routinely in the art.  See examples in pages 19-56 of ‘559.  

Claim 28 
Compounds "D-1" and "D-3" of the inventions described in documents 1 and 2 correspond to a compound in which, in general formula ( 1), Xa is C-R7 and R7 is a
substituted phenyl group. 

Claim 29 
‘559 (paragraphs [0068]-[0148]) describes a compound in which, in general formula (1), all of R1 , R3, R4 , and R6 may be the same or different and are
substituted or unsubstituted phenyl groups. Further, a person skilled in the art could easily conceive of adopting a configuration such as that of Claim 29 by adopting the above-mentioned compound in the invention disclosed in ‘559 in accordance with the above-mentioned disclosure of ‘559.

Claim 31 
‘559 (paragraph [0075]) describes a compound in which the group corresponding to R7 in general formula (1) is an electron withdrawing group such as a CN group, a CF3 group, etc. This being the case, a person skilled in the art could easily conceive of adopting a configuration such as that of Claim 1 by referring to the above-mentioned disclosure and  adopting the above-mentioned compound in the invention disclosed in ‘559.

Claim 30 
Compounds "D-1" and "D-3" of the inventions described in documents 1 and 2 correspond to a compound in which, in general formula ( 1) , all of R1 , R3 , R4 , and
R6 may be the same or different and are substituted or unsubstituted alkyl groups.  

Claims 32-33 
‘559 (paragraph [0199]) describes using an organic EL element in a display device or a lightemitting device.  

Claim 34, 35
The sensor in which a light-emitting element is included is such a well-known feature that the presentation of examples is not necessary. This being the case, a person skilled in the art could easily conceive of providing a sensor including the light-emitting
element of the invention disclosed in ‘559.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11043638, further in view of Ogiwara WO 2016/056559 (‘559), Nakantotani  "High-efficiency organic light-emitting diodes with fluorescent emitters"., NATURE COMMUNICATIONS, 30 May 2014, pp. 1-7 (Nakantotani ) and Semiconductor Energy Lab JP 2017-022378 (‘378).
Although the claims at issue are not identical, they are not patentably distinct from each other as explained below:
In the claims of  ‘638 there are three compounds as critical ingredients in making the device.  The formula (1) and formula (2) are deliberately presented in the instant case in reverse order as formula (2) and formula (1). There is overlap in (1) of ‘638 and (2) of instant case (see claim 2), when A and B of ‘638 are connected by single bond because instant L1 is a single bond  Formula (2) of ‘638 is instant formula (1) with overlapping substituents.  The partial structure of third compound of ‘638 appears in dependent claim 22 of ‘638  but defined with functional language in base claim 1 of ‘638  with the language as having a larger singlet energy than a singlet energy of the first compound’. 
Further the limitation claims of ‘638 has the limitation of ‘638 as the emitting layer does not comprise an anthracene derivative. The phrase ‘anthracene derivative’ is not defined in the claims of ‘638, further the term derivative is vague and indefinite and the example in the specification of ‘638, this phrase is exemplified as DNA Hole Transporting Layer.  Even though DNA in this context is highly debatable as present or not present as Hole Transporting Layer, definition of these terms is revealing in that what are included in the instant case and in ‘638 are the same.  
Note that the ‘559 and Nakantotani, and ‘378 discussed in detail in the section under Claim Rejections - 35 USC § 103 is incorporated in their entirely for evaluation of obviousness.  
Further, the specifications of instant case and that of ‘638 for consideration of obviousness because: Reliance on specification of a potentially conflicting patent or application is generally prohibited.  However limited exceptions do exist.   Exceptions to the General Prohibition of Using the Disclosure of a Potentially Conflicting Patent or Application include Dictionary for claim terminology, Portions of the disclosure which provide support for the claims in the potentially conflicting patent or application.  

The MPEP refers to two exceptions to the general prohibition of using the disclosure of a potentially conflicting patent or application in an ODP-Obviousness analysis.  The two exceptions are:
1. The disclosure can be used as a dictionary for claim terminology; and
2. “[T]hose portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent” (MPEP § 804).
The MPEP further notes:
The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first “determine how much of the patent disclosure pertains to the invention claimed in the patent” because only “[t]his portion of the specification supports the patent claims and may be considered.” The court pointed out that “this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103 since only the disclosure of the invention claimed in the patent may be examined.”)  

  
Likewise, (Likewise means for the same reasons discussed above):

Claims 1-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 11201297, further in view of Ogiwara WO 2016/056559 (‘559), , Nakantotani  "High-efficiency organic light-emitting diodes with fluorescent emitters"., NATURE COMMUNICATIONS, 30 May 2014, pp. 1-7 (Nakantotani ) and Semiconductor Energy Lab JP 2017-022378 (‘378).  
Again the critical elements, that is the three compound formulae are presented in differently here.  As explained there is extensive overlap in the subject matter of the conflicting claims.  

Claims 1-35 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17629289 further in view of Ogiwara WO 2016/056559 (‘559), , Nakantotani  "High-efficiency organic light-emitting diodes with fluorescent emitters"., NATURE COMMUNICATIONS, 30 May 2014, pp. 1-7 (Nakantotani ) and Semiconductor Energy Lab JP 2017-022378 (‘378).  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because there is extensive overlap in the overlap in the subject matter of the conflicting claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-35 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-16, 18 of copending Application No. 17434809 further in view of Ogiwara WO 2016/056559 (‘559), , Nakantotani  "High-efficiency organic light-emitting diodes with fluorescent emitters"., NATURE COMMUNICATIONS, 30 May 2014, pp. 1-7 (Nakantotani ) and Semiconductor Energy Lab JP 2017-022378 (‘378).  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because there is extensive overlap in the overlap in the subject matter of the conflicting claims.  
Note that the in the base claim 1 formula of ‘809, M is Boron.   Claim 11 depend on this claim 1. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  


Claims 1-35 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16962967 further in view of Ogiwara WO 2016/056559 (‘559), , Nakantotani  "High-efficiency organic light-emitting diodes with fluorescent emitters"., NATURE COMMUNICATIONS, 30 May 2014, pp. 1-7 (Nakantotani ) and Semiconductor Energy Lab JP 2017-022378 (‘378).  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because there is extensive overlap in the overlap in the subject matter of the conflicting claims.  
Note that the in the base claim 1 formula of ‘967, the components of the device are same as found in the instant case as ascertained by dependent claims of .967, see for example claim 9 and 11 of ‘967.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625